Citation Nr: 1017193	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for service-connected 
dysthymic disorder with depression, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to 
August 1998 and from August 1999 to September 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The RO denied the Veteran's claim of entitlement to service 
connection for a low back disorder in an October 2008 rating 
decision.  The Veteran filed a timely notice of disagreement, 
and the RO issued a statement of the case in May 2009.  The 
Veteran submitted a statement to the Board in September 2009 
which cannot be construed as a substantive appeal because it 
was not received by the RO.  See 38 U.S.C.A. § 7105(b)(1) 
(West 2002).  The issue of entitlement to service connection 
for a low back disorder was not certified by the RO, and the 
Veteran's representative did not submit argument on the 
issue.  As such, the Board will not discuss it further.  

In November 2007, the Veteran filed a notice of disagreement 
with the RO's October 2007 rating decision which granted 
service connection for several issues, including dysthymic 
disorder with depression.  After an April 2008 statement of 
the case, the Veteran filed a timely VA Form 9 as to 
dysthymic disorder only.  He did not perfect an appeal as to 
the additional issues; the Board will not address them 
further.  

The Board notes that additional evidence has been submitted 
since the June 2009 supplemental statement of the case.  The 
Veteran's representative waived RO consideration of this 
evidence in a March 2010 statement.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2010 submission, the Veteran's representative 
asserted that the last compensation and pension examination 
for dysthymic disorder was conducted in June 2007 and that 
the disorder has worsened since that time.  The Veteran has 
also asserted, including in his notice of disagreement, that 
his dysthymic disorder has worsened since the June 2007 VA 
examination.  Thus, the Board finds that a remand is 
necessary to obtain a contemporaneous VA examination to 
determine the current severity of the Veteran's dysthymic 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected dysthymic disorder with 
depression.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  Thereafter, the Veteran's claim of 
entitlement to an increased rating for 
service-connected dysthymic disorder with 
depression, currently evaluated as 30 
percent disabling, should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


